Citation Nr: 9927834	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Ben Collum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  This case was remanded by the Board of Veterans' 
Appeals (Board) in January 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, for 
additional development.  The case was returned to the Board 
in July 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO. 

2.  Neither back nor chronic left ankle disability was 
present in service, arthritis of the back or left ankle was 
not manifested within a year of service discharge, and the 
veteran's current back and left ankle disabilities are not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by 
service, and the incurrence of arthritis of the back in 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).

2.  Left ankle disability was not incurred in or aggravated 
by service, and the incurrence of arthritis of the left ankle 
in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for back and left 
ankle disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
these claims and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

According to evidence on file, most of the veteran's service 
medical records were destroyed by fire; the only service 
medical record on file is the veteran's March 1946 discharge 
examination report, which notes that he had injured his right 
ankle in 1941 and October 1944, that disability had existed 
prior to service entrance and was aggravated by service, and 
that there was slight limitation of flexion of the ankle.  

VA outpatient records dated from March to November 1985 do 
not contain any complaint or diagnosis involving the back or 
left ankle but do indicate that no increase in ankle swelling 
was experienced by the veteran in August 1985 after 8 to 10 
days without medication.

Affidavits in support of the veteran's claim from another 
veteran, a neighbor, and a relative were received by VA in 
September 1986.  The fellow veteran, W. C., said that they 
shared the same hut from November 1943 to January 23, 1944, 
and that the veteran stepped into a hole and fell, injuring 
his back and left ankle, while on night guard duty.  Both the 
neighbor, L. V., who had lived next door to the veteran's 
family from 1940 to 1957, and H. N., a first cousin, said 
that the veteran's left ankle was swollen when he returned 
from service and that the veteran said that it occurred when 
he stepped into a hole and fell while in service.

The veteran testified at a personal hearing at the RO in 
April 1987 that the injury in service was actually to his 
left ankle, that he hurt his left ankle and back while 
walking guard duty in 1944, and that he has had problems with 
his back and left ankle ever since his service injury.

VA outpatient records for November 1993 note a right ankle 
sprain.  VA outpatient records dated in August and September 
1995 reveal back and left ankle problems; the assessment in 
August included degenerative joint disease.

Added to the file in August 1995 were daily sick reports and 
morning reports dated in 1944 and 1945 and hospital admission 
cards from the United States Department of the Army's Office 
of the Surgeon General.  The daily sick and morning reports 
indicate that the veteran was seen on several occasions in 
service; however, these records do not indicate what 
disability the veteran was seen for.  The only information 
shown in the hospital admission cards is that the veteran was 
hospitalized in October 1944.

A November 1995 statement from Laurence H. Altshuler, M.D., 
who only had access to the veteran's sick reports, contains 
the diagnoses of thoracolumbar strain with radicular symptoms 
into the left leg and contusion/strain injury of the left 
ankle.  Dr. Altshuler concluded that the veteran's current 
back and left ankle disabilities were the result of accidents 
in service.  

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in September 1997 that he 
stepped in a hole and fell backwards, twisting his left ankle 
and wrenching his back, while walking guard duty in 
approximately February 1944; and that he went to the 
dispensary for treatment after the incident and was 
subsequently hospitalized for 5 weeks.

On VA examination in June 1998, the veteran continued to 
complain of back and left ankle disabilities.  After 
examination, the examiner diagnosed degenerative joint 
disease of the lumbar spine with left radiculopathy, 
symptomatic, functional loss moderate; post-traumatic 
degenerative joint disease of the left ankle, functional loss 
moderate; and chronic symptomatic obesity.  The examiner 
concluded that, "It is most likely related to service 
connected injury, in my opinion."  X-rays of the back in 
June 1998 were reported to show degenerative changes at 
multiple levels of the lumbar spine, with minimal 
intervertebral disc space narrowing at L3-4, and from T10-12 
with mild grade I compression of T10; X-rays of the left 
ankle showed soft tissue swelling around the medial and 
lateral malleolus, bony spurring at the inferior aspect of 
the left calcaneus, and a curvilinear sclerotic lesion in the 
distal diaphysis of the left tibia.

The veteran's claims file was sent to another VA physician in 
November 1998 for an opinion with a note that the June 1998 
VA examination report was incomplete because the examiner did 
not specify which of the three diagnosed disabilities was 
most likely related to service, because no rationale for the 
opinion was provided, and because X-ray findings were not 
discussed by the examiner.  After review of the file, the new 
physician concluded in November 1998 that there was no 
objective evidence to confirm the veteran's history of low 
back or left ankle injury in service and no evidence to 
relate the back and left ankle diagnoses in June 1998 to 
service.  

Although most of the veteran's service medical records are 
unavailable, his discharge examination report in March 1946 
refers to an injury to the right ankle and indicates that 
slight limitation of flexion was found.  While the veteran 
has testified, and has submitted lay statements in support of 
his contentions, that it was actually his left ankle that was 
injured in service, there is no post-service medical evidence 
of any ankle abnormality until 1985, almost 40 years after 
his discharge from service.  There is no contemporaneous 
medical evidence of back disability until 1995, almost 50 
years after the veteran's discharge from service.  Moreover, 
lay persons, such as the veteran and those who submitted 
affidavits in support of his claims, are not qualified to 
provide medical opinions or diagnoses.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  In addition, the 
statements of the veteran and his witnesses are based on 
recollections of events occurring decades earlier.  
Therefore, the lay evidence is of limited probative value.

Although it was concluded by Dr. Altshuler in November 1995 
that the veteran's current back and left ankle disabilities 
were the result of accidents in service and concluded by the 
VA examiner in June 1998 that current disability was most 
likely related to service-connected injury, the Board notes 
that Dr. Altshuler's opinion is not based on a review of the 
entire claims file and does not contain any supporting 
rationale and that the June 1998 opinion is unclear and does 
not include any supporting rationale.  Additionally, the VA 
physician who was asked in November 1998 to review the file 
and provide an opinion on the relationship between the 
veteran's current back and left ankle disabilities and 
service injur discussed the veteran's medical history and 
concluded that there was no objective evidence on file to 
confirm the veteran's history of back and left ankle injury 
in service and no evidence to relate the June 1998 back and 
left ankle diagnoses and X-ray findings to service.  The 
Board has found this opinion to be consistent with the 
evidence of record.

Although the Board does not dispute that the veteran 
sustained back and left ankle injuries during service, the 
Board must conclude that the preponderance of the evidence is 
against the claim since there is no contemporaneous medical 
evidence of either disability until more than 39 years after 
the veteran's discharge from service, the lay evidence 
supportive of the claim is of limited probative value, the 
medical opinions supportive of the claims are necessarily 
based on lay evidence which the Board has found to be of 
limited probative value, and the November 1998 medical 
opinion against the claim is based on a review of the 
pertinent history and is consistent with the evidence of 
record. 




ORDER

Service connection for back and left ankle disabilities is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals





















VA Form 4597 Attached


